 
 
I 
108th CONGRESS 2d Session 
H. R. 4881 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2004 
Mr. Culberson (for himself, Mr. Green of Texas, Mr. Schiff, Mr. Abercrombie, Mr. Ackerman, Mr. Aderholt, Mr. Akin, Mr. Allen, Mr. Andrews, Mr. Bachus, Mr. Baker, Ms. Baldwin, Mr. Ballenger, Mr. Barrett of South Carolina, Mr. Bartlett of Maryland, Mr. Bass, Mr. Beauprez, Mr. Becerra, Mr. Bereuter, Ms. Berkley, Mr. Berry, Mrs. Biggert, Mr. Bilirakis, Mr. Bishop of Georgia, Mrs. Blackburn, Mr. Blunt, Mr. Boehlert, Mr. Boehner, Mr. Bonilla, Mr. Bonner, Mrs. Bono, Mr. Boozman, Mr. Brady of Texas, Mr. Brown of South Carolina, Ms. Ginny Brown-Waite of Florida, Mr. Boswell, Mr. Boyd, Mr. Brady of Pennsylvania, Mr. Brown of Ohio, Mr. Burgess, Mr. Burns, Mr. Burr, Mr. Burton of Indiana, Mr. Buyer, Mr. Calvert, Mr. Camp, Mr. Cannon, Mr. Cantor, Mrs. Capito, Mrs. Capps, Mr. Carter, Mr. Castle, Mr. Chabot, Mr. Chocola, Mr. Clay, Mr. Clyburn, Mr. Coble, Mr. Cole, Mr. Cooper, Mr. Cox, Mr. Cramer, Mr. Crane, Mr. Crenshaw, Mrs. Cubin, Mr. Cunningham, Mr. Davis of Florida, Mrs. Jo Ann Davis of Virginia, Mr. Davis of Tennessee, Mrs. Davis of California, Mr. Tom Davis of Virginia, Mr. Deal of Georgia, Mr. DeFazio, Mr. DeLay, Mr. DeMint, Mr. Lincoln Diaz-Balart of Florida, Mr. Mario Diaz-Balart of Florida, Mr. Dingell, Mr. Doggett, Mr. Dooley of California, Mr. Doolittle, Mr. Dreier, Mr. Duncan, Ms. Dunn, Mr. Ehlers, Mrs. Emerson, Mr. Engel, Mr. English, Ms. Eshoo, Mr. Etheridge, Mr. Everett, Mr. Farr, Mr. Fattah, Mr. Ferguson, Mr. Flake, Mr. Foley, Mr. Forbes, Mr. Ford, Mr. Fossella, Mr. Frank of Massachusetts, Mr. Franks of Arizona, Mr. Feeney, Mr. Frelinghuysen, Mr. Frost, Mr. Gallegly, Mr. Gerlach, Mr. Gibbons, Mr. Gilchrest, Mr. Gillmor, Mr. Gingrey, Mr. Gonzalez, Mr. Goode, Mr. Goodlatte, Mr. Goss, Ms. Granger, Mr. Graves, Mr. Greenwood, Mr. Gutknecht, Mr. Blumenauer, Ms. Harman, Ms. Harris, Ms. Hart, Mr. Hastings of Florida, Mr. Hastings of Washington, Mr. Hayes, Mr. Hayworth, Mr. Hefley, Mr. Hensarling, Mr. Herger, Mr. Hill, Mr. Hinojosa, Mr. Hobson, Mr. Hoeffel, Mr. Hoekstra, Mr. Holden, Mr. Hostettler, Mr. Houghton, Mr. Hoyer, Mr. Hulshof, Mr. Hunter, Mr. Hyde, Mr. Isakson, Mr. Israel, Mr. Issa, Ms. Jackson-Lee of Texas, Mr. Jenkins, Mr. John, Mrs. Johnson of Connecticut, Mr. Johnson of Illinois, Mr. Sam Johnson of Texas, Mr. Jones of North Carolina, Mr. Kanjorski, Mr. Keller, Mrs. Kelly, Mr. Kennedy of Minnesota, Mr. King of New York, Mr. King of Iowa, Mr. Kingston, Mr. Kirk, Mr. Kline, Mr. Knollenberg, Mr. Kolbe, Mr. Kucinich, Mr. LaHood, Mr. Lampson, Mr. Langevin, Mr. Larson of Connecticut, Mr. Latham, Mr. LaTourette, Mr. Leach, Mr. Lewis of California, Mr. Lewis of Kentucky, Mr. Linder, Mr. LoBiondo, Mr. Lucas of Oklahoma, Mr. Lucas of Kentucky, Mrs. McCarthy of New York, Ms. McCarthy of Missouri, Ms. McCollum, Mr. McCotter, Mr. McCrery, Mr. McDermott, Mr. McHugh, Mr. McInnis, Mr. McKeon, Mr. Manzullo, Mr. Matheson, Mr. Meek of Florida, Mr. Meeks of New York, Mr. Mica, Mrs. Miller of Michigan, Mr. Gary G. Miller of California, Mr. Miller of Florida, Mr. Mollohan, Mr. Moore, Mr. Moran of Kansas, Mr. Moran of Virginia, Mr. Murphy, Mrs. Musgrave, Mrs. Myrick, Mr. Nadler, Mr. Nethercutt, Mr. Neugebauer, Mr. Ney, Mrs. Northup, Mr. Norwood, Mr. Oberstar, Mr. Olver, Mr. Ortiz, Mr. Osborne, Mr. Ose, Mr. Otter, Mr. Pallone, Mr. Pascrell, Mr. Pastor, Mr. Pearce, Ms. Pelosi, Mr. Pence, Mr. Peterson of Pennsylvania, Mr. Petri, Mr. Pickering, Mr. Pitts, Mr. Platts, Mr. Pombo, Mr. Pomeroy, Mr. Porter, Mr. Portman, Mr. Price of North Carolina, Mr. Putnam, Mr. Quinn, Mr. Radanovich, Mr. Rahall, Mr. Ramstad, Mr. Regula, Mr. Rehberg, Mr. Renzi, Mr. Reyes, Mr. Reynolds, Mr. Rodriguez, Mr. Rogers of Kentucky, Mr. Rogers of Alabama, Mr. Rogers of Michigan, Mr. Rohrabacher, Ms. Ros-Lehtinen, Mr. Ross, Mr. Rothman, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Ryan of Ohio, Mr. Ryun of Kansas, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Sandlin, Mr. Saxton, Ms. Schakowsky, Mr. Serrano, Mr. Schrock, Mr. Scott of Georgia, Mr. Scott of Virginia, Mr. Sensenbrenner, Mr. Sessions, Mr. Shadegg, Mr. Shaw, Mr. Shays, Mr. Sherman, Mr. Sherwood, Mr. Shimkus, Mr. Shuster, Mr. Simmons, Mr. Simpson, Ms. Slaughter, Mr. Smith of New Jersey, Mr. Smith of Texas, Mr. Smith of Michigan, Mr. Snyder, Mr. Souder, Mr. Spratt, Mr. Stearns, Mr. Stenholm, Mr. Strickland, Mr. Sullivan, Mr. Sweeney, Mr. Tancredo, Mrs. Tauscher, Mr. Tauzin, Mr. Taylor of North Carolina, Mr. Terry, Mr. Thompson of California, Mr. Thompson of Mississippi, Mr. Thornberry, Mr. Tiahrt, Mr. Tiberi, Mr. Toomey, Mr. Towns, Mr. Turner of Ohio, Mr. Upton, Mr. Van Hollen, Mr. Vitter, Mr. Walden of Oregon, Mr. Walsh, Mr. Wamp, Mr. Watt, Mr. Waxman, Mr. Weiner, Mr. Weldon of Pennsylvania, Mr. Weldon of Florida, Mr. Wexler, Mr. Baca, Mrs. Wilson of New Mexico, Mr. Wilson of South Carolina, Mr. Wolf, Ms. Woolsey, Mr. Wu, Mr. Young of Florida, Mr. Young of Alaska, Mr. Baird, Mr. Bell, Mr. Berman, Ms. Corrine Brown of Florida, Ms. DeGette, Ms. DeLauro, Mr. Emanuel, Mr. Evans, Mr. Hinchey, Ms. Hooley of Oregon, Mr. Inslee, Ms. Eddie Bernice Johnson of Texas, Mrs. Jones of Ohio, Mr. Kind, Mr. Larsen of Washington, Mr. McNulty, Mr. Menendez, Mr. Michaud, Mr. George Miller of California, Mr. Owens, Mr. Rangel, Mr. Taylor of Mississippi, Mr. Turner of Texas, Mr. Visclosky, Mr. Hall, Mr. Wicker, Mr. Green of Wisconsin, Mr. Nunes, Ms. Herseth, Mr. Chandler, Mr. Holt, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of the Treasury to mint coins in commemoration of the 50th anniversary of the establishment of the National Aeronautics and Space Administration and the Jet Propulsion Laboratory. 
 
 
1.Short titleThis Act may be cited as the NASA and JPL 50th Anniversary Commemorative Coin Act. 
2.Coin specifications 
(a)DenominationsIn commemoration of the 50th anniversary of the establishment of the National Aeronautics and Space Administration and the Jet Propulsion Laboratory, the Secretary of the Treasury (hereafter in this Act referred to as the “Secretary) shall mint and issue the following coins: 
(1)$10 gold coinsNot more than 75,000 $10 gold coins of such specifications as the Secretary determines to be appropriate. 
(2)$5 gold coinsNot more than 100,000 $5 coins, which shall— 
(A)weigh 8.359 grams; 
(B)have a diameter of 0.850 inches; and 
(C)contain 90 percent gold and 10 percent alloy. 
(3)$1 silver coinsNot more than 500,000 $1 coins, which shall— 
(A)weigh 26.73 grams; 
(B)have a diameter of 1.500 inches; and 
(C)contain 90 percent silver and 10 percent copper. 
(4)Half dollar silver coinsNot more than 500,000 half dollar coins which shall— 
(A)have a diameter of 1.205 inches; and 
(B)contain 90 percent silver and 10 percent copper. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
3.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the 50 years of exemplary and unparalleled achievements of the National Aeronautics and Space Administration and the Jet Propulsion Laboratory. 
(2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2008; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum, and such other inscriptions as the Secretary may determine to be appropriate for the designs of the coins. 
(3)Coin images 
(A)$10 coinsThe reverse of the $10 coins issued under this Act shall bear a design emblematic of the sacrifice of the United States astronauts who lost their lives in the line of duty over the course of the space program. 
(B)$5 coinsThe reverse of the $5 coins issued under this Act shall bear at least 2 different designs— 
(i)1 of which shall be emblematic of the Moon missions of the National Aeronautics and Space Administration; and 
(ii)1 of which shall be emblematic of the Earth missions of the National Aeronautics and Space Administration. 
(C)$1 coins 
(i)ObverseThe obverse of the $1 coins issued under this Act shall honor the achievements of the Jet Propulsion Laboratory and bear an image emblematic of the missions and achievements of the Laboratory in the exploration of the solar system. 
(ii)ReverseThe reverse of the $1 coins issued under this Act shall bear 8 different designs each of which shall consist of an image of 1 of the 8 planets of the solar system, other than Earth, and be emblematic of the missions of the National Aeronautics and Space Administration and the Jet Propulsion Laboratory to such planet. 
(D)Half dollar coinsThe reverse of the half dollar coins shall bear an image of the universe. 
(4)Realistic and scientifically accurate depictionsThe images for the designs of coins issued under this Act shall be selected on the basis of the realism and scientific accuracy of the images and on the extent to which the images are reminiscent of the dramatic and beautiful artwork on coins of the so-called Golden Age of Coinage in the United States, at the beginning of the Twentieth Century, with the participation of such noted sculptors and medallic artists as James Earle Fraser, Augustus Saint-Gaudens, Victor David Brenner, Adolph A. Weinman, Charles E. Barber, and George T. Morgan. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Administrator of the National Aeronautics and Space Administration, the Director of the Jet Propulsion Laboratory, and the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coin Advisory Committee. 
4.Symbolic Inclusion of Precious Metals That Have Flown in Space 
(a)CollectionEach Federal agency and instrumentality of the United States, including the Department of Defense, the Smithsonian Institution, the National Aeronautics and Space Administration, and the Jet Propulsion Laboratory, that has in its possession any craft, or any part of a craft, that flew in space shall— 
(1)retrieve any gold, silver, copper, and other precious metal that the Director of the United States Mint determines may be used in the production of any coins under this Act, from such craft or part, that can be retrieved without harming any such craft or part that may be of continuing use for its original purpose or for research, or whose preservation is appropriate for historical purposes; and 
(2)deposit such precious metals so retrieved with the Director of the United States Mint. 
(b)Segregation and RecordkeepingEach Federal agency and instrumentality of the United States which retrieves any precious metals in accordance with subsection (a), and the Director of the United States Mint with respect to precious metals deposited with the Mint in accordance with such subsection, shall maintain such precious metals separately from other metals not so retrieved or obtained and shall maintain accurate and complete records of the retrieval and deposit of any such precious metals. 
(c)Use of Precious Metals in Production of CoinsAny precious metals deposited with the Director of the United States Mint under subsection (a) shall be used in the production of the coins struck under this Act by blending such precious metals with other bullion necessary for the production of such coins so that all of the coins produced under this Act will contain some proportion of the bullion obtained from craft or parts of crafts that flew in space in an amount appropriate for the types and denominations of the coins and the amount of precious metals so deposited. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)SetsIn issuing coins minted under this Act, the Secretary shall make not less than 25,000 sets of coins available for issuance each of which shall contain the coins of each denomination of the coins minted under this Act, including a coin bearing each design required for the reverse of any such denomination of coin.  
(c)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular combination of denomination and quality of the coins minted under this Act. 
(d)Commencement of issuanceThe Secretary may issue coins minted under this Act beginning January 1, 2008. 
(e)Termination of minting authorityNo coins may be minted under this Act after December 31, 2008. 
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 6(a) with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows: 
(1)A surcharge of $75 per coin for the $10 coin. 
(2)A surcharge of $35 per coin for the $5 coin. 
(3)A surcharge of $10 per coin for the $1 coin. 
(4)A surcharge of $3 per coin for the half dollar coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the NASA Family Assistance Fund for the purposes of providing need-based financial assistance to the families of NASA personnel who die as a result of injuries suffered in the performance of their official duties. 
(c)AuditsThe NASA Family Assistance Fund shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received by the under subsection (b). 
 
